Exhibit 10.3

PUT OPTION AGREEMENT

This Put Option Agreement (this “Agreement”), is made and entered as of April 9,
2014, by and between Darkstone, LLC, a Delaware limited liability company (the
“Company”), and [GSO] (the “Optionee”).

WHEREAS, concurrently with the execution of this Agreement, the Optionee has
entered into a Subscription Agreement (the “Subscription Agreement”) with
Rentech, Inc., a Colorado corporation (“Rentech”), and the other parties thereto
pursuant to which the Optionee has purchased from Rentech, and Rentech has
issued and sold to the Optionee, [            ] shares (the “Shares”) of
Rentech’s Series E Convertible Preferred Stock, par value $10.00 per share (the
“Preferred Stock”); and

WHEREAS, the Optionee desires to have the right to sell to the Company the
Shares held by the Optionee, and the Company desires to grant such right to the
Optionee, pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and as a material inducement to the Optionee to
enter into the Subscription Agreement, the parties hereto hereby agree as
follows:

Section 1. Definitions. Capitalized terms used in this Agreement, but not
otherwise defined in this Section 1, shall have the meanings ascribed to such
terms in this Agreement. When used in this Agreement, the following terms shall
have the following meanings:

“Articles of Amendment” means the Articles of Amendment to the Articles of
Incorporation of Rentech, Inc. setting for the preferences, limitations and
relative rights of the Company’s Series E Convertible Preferred Stock, as filed
with the Secretary of State of the State of Colorado on the date hereof pursuant
to the Subscription Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York.

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company dated as of the date hereof.

“Company Organizational Documents” means, collectively, the Company LLC
Agreement and the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware on April 8, 2014.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof among
the Company, the Optionee, each other person listed on the signature pages
thereto and identified thereon as an Optionee, and Credit Suisse AG, Cayman
Islands Branch, as collateral agent, as such agreement may be amended, restated
or supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Put Trigger Event” means the earliest to occur of: (a) the failure of Rentech
to redeem the Shares and pay to the Optionee the Redemption Price of such Shares
on the Redemption Date pursuant to the Articles of Amendment whether or not such
payment or redemption is legally permissible or is otherwise prohibited; (b) any
voluntary or involuntary liquidation, dissolution or winding up of Rentech;
(c) Rentech (i) becomes insolvent or admits in writing its inability to pay its
debts as they become due; (ii) becomes subject to any proceeding under any
bankruptcy or insolvency law, and such proceeding is applied for or consented to
by Rentech or otherwise continues undischarged or unstayed for sixty
(60) calendar days; (iii) makes an assignment for the benefit of creditors; or
(iv) has a receiver, trustee, custodian or similar agent appointed by order of
any court of competent jurisdiction to take charge of or sell any material
portion of its property or business, and such appointment is applied for or
consented to by Rentech or otherwise continues undischarged or unstayed for
sixty (60) calendar days; (d) the failure of the Company to comply in all
material respects with its obligations under Section 9(d), 10, 21, 22, 23, 24 or
31 of the Company LLC Agreement (it being understood that the phrase “comply in
all material respects” as used in this sub-clause (d) contemplates that a breach
thereof involves a matter that materially increases the risk or likelihood that
a court would disregard the separate legal existence of Rentech and the
Company); (e) the failure of the Company to comply in all material respects with
its obligations under Sections 6(b), 6(d), 6(e) or 6(f) of the Pledge Agreement;
or (f) the material failure of any of the Company’s representations or
warranties set forth in Sections 5(a) or 5(b) of the Pledge Agreement to be true
and correct at any time.

“Redemption Date” is defined in the Articles of Amendment.

“Redemption Price” is defined in the Articles of Amendment.

Section 2. Grant of Put Option.

(a) Right to Sell. Subject to the terms and conditions of this Agreement, after
the occurrence of the Put Trigger Event and until the ninetieth (90th) day
following the date on which the Optionee receives written notice of the
occurrence of (and setting forth the details of) such Put Trigger Event, the
Optionee shall have the right (the “Put Right”), but not the obligation, to
cause the Company to purchase any or all of the Shares then held by the Optionee
(other than any Shares that have been redeemed and for which Rentech has paid
the Redemption Price of such Shares on the Redemption Date pursuant to the
Articles of Amendment) (the “Put Shares”) from the Optionee for a price per
Share (the “Put Purchase Price”) equal to (i) $1,000 per Share (as adjusted for
any stock splits, stock dividends, recapitalizations or similar transaction with
respect to the Preferred Stock), plus (ii) all accrued and unpaid dividends on
such Share (whether or not declared and including all amounts accrued since the
last Dividend Payment Date (as defined in the Articles of Amendment) through and
including the date of the Put Exercise Notice (as defined below).

(b) Procedures.

(i) If the Optionee desires to sell the Put Shares pursuant to Section 2(a), the
Optionee shall deliver to the Company a written notice (the “Put Exercise
Notice”) exercising the Put Right.

 

2



--------------------------------------------------------------------------------

(ii) By delivering the Put Exercise Notice, the Optionee represents and warrants
to the Company that, as of the Put Closing (as defined below), (A) the Optionee
is the beneficial owner of such Put Shares and (B) the Optionee holds the Put
Shares free and clear of liens and encumbrances other than those arising under
the terms of this Agreement, the Articles of Amendment or applicable securities
laws.

(iii) Subject to Section 2(c) below, the closing of any sale of Put Shares
pursuant to this Section 2 (the “Put Closing”) shall take place on the date
specified in the Put Exercise Notice (which shall be no less than two
(2) Business Days following receipt by the Company of the Put Exercise Notice).

(c) Put Closing and Consummation of Sale. At the Put Closing, (i) the Optionee
shall deliver to the Company a certificate or certificates (if any) representing
the Put Shares to be sold, accompanied by stock powers, against receipt of the
Put Purchase Price, and (ii) the Company shall pay the Put Purchase Price for
the Put Shares by wire transfer of immediately available funds.

(d) Cooperation. The Company and the Optionee each shall take all actions as may
be reasonably necessary to consummate the sale contemplated by this Section 2,
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate.

(e) Transfer Taxes. All transfer, stamp and other taxes and fee (including and
penalties and interest) incurred in connection with the transactions
contemplated by this Agreement and the Pledge Agreement shall be borne and paid
by the Company when due. The Company shall, at its own expense, timely file any
tax return or other document with respect to such taxes or fees.

Section 3. Pledge Agreement. The Company’s obligations under this Agreement
shall be secured solely by common units representing limited partner interests
in Rentech Nitrogen Partners, L.P. (the “RNP Units”), and any substitute
collateral, pursuant to the Pledge Agreement.

Section 4. Termination. This Agreement shall terminate upon the earliest of
(a) the time when Rentech has redeemed all of the Shares and paid to the
Optionee the Redemption Price of such Shares pursuant to the Articles of
Amendment, (b) the time when the Shares have converted into shares of Rentech’s
common stock, $.01 par value (the “Common Stock”), pursuant to Section 5 of the
Articles of Amendment or (c) in the event that, on each trading day in a
consecutive 90-day period, the volume-weighted average of the intraday sale
prices price per share of the Common Stock, for such trading day on all domestic
securities exchanges on which the Common Stock may at the time be listed is
equal to or greater than two (2) times the then-applicable Conversion Price (as
defined in the Articles of Amendment). The term “trading day” as used in this
Section 4 means any Business Day on which such exchange is open for trading.

Section 5. Representations and Warranties. The Company represents and warrants
to the Optionee that:

 

3



--------------------------------------------------------------------------------

(a) Organization and Qualification. The Company (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified or licensed, as applicable, and in good
standing as a foreign limited liability company in each other jurisdiction in
which it owns property or in which the conduct of its business requires it to so
qualify or be licensed.

(b) Authority; No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the Pledge Agreement, and the grant of the
security interest contemplated hereby and thereby with respect to the RNP Units,
are within its limited liability company powers, have been duly authorized by
all necessary limited liability company and other action, and do not
(i) contravene the Company Organizational Documents, (ii) contravene any
contractual restriction binding on it or require any consent under any agreement
or instrument to which it is a party or by which any of its properties or assets
is bound, (iii) except as provided under this Agreement or the Pledge Agreement,
result in or require the creation or imposition of any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, option, right to acquire or other preferential purchase right,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (a “Lien”)
upon any of its property or assets or (iv) violate any law (including, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder), rule, regulation, order,
writ, judgment, injunction, determination or award. This Agreement and the
Pledge Agreement are legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms in all
respects, except as such enforceability may be limited by applicable laws
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
legal requirement relating to or affecting creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

(c) No Filings, Consents or Approvals. Except for any filings specifically
provided for in the Pledge Agreement or required under Section 13 or 16 of the
Securities Exchange Act of 1934, as amended, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption or waiver by, any governmental authority or any other third
party is required to authorize, or is required in connection with, (i) the
execution, delivery and performance by the Company of this Agreement or the
Pledge Agreement or (ii) the legality, validity, binding effect or
enforceability of this Agreement or the Pledge Agreement.

(d) Formation. The Company was formed upon the filing of the Certificate of
Formation of the Company with Secretary of State of the State of Delaware on
April 8, 2014. The Company has been formed for the sole purpose expressly
described in the Company Organizational Documents. The sole property and assets
of the Company consist of RNP Units and cash, if any, the Company has no
operations and, other than as described in the Company Organizational Documents,
the Company is not engaged in any business.

(e) Capitalization.

(i) Rentech is the record owner of, and has good and valid title, to all of the
membership interests of the Company, such membership interests constitute 100%
of the issued and outstanding interests in the Company, and such membership
interests have been duly authorized and are validly issued.

 

4



--------------------------------------------------------------------------------

(ii) True and complete copies of the Company Organizational Documents have been
furnished to the Optionee and, other than the Company Organizational Documents,
there are no other agreements, oral or written, relating to the ownership or
governance of the Company or voting or transfer of any membership interests, or
any other interest, in the Company and there are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to any membership
interests in the Company or obligating the Company to issue or sell any
membership interests, or any other interest, in the Company.

(f) Ownership of RNP Units. The Company is a limited partner of Rentech Nitrogen
Partners, L.P. and owns beneficially and of record, and has good and valid title
to the RNP Units, free and clear of all Liens, other than Liens arising under
this Agreement or the Pledge Agreement. Except as provided under this Agreement
or the Pledge Agreement, the Company has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of UCC-1 financing statements.

(g) Reporting Obligations. The Company has complied with its reporting
obligations with respect to the RNP Units, this Agreement and the Pledge
Agreement under Sections 13 and 16 of the Securities Exchange Act of 1934, as
amended, and the rules regulations thereunder and applicable securities laws of
any other jurisdiction, including any required filings with the United States
Securities and Exchange Commission.

Section 6. No Amendments to Company Organizational Documents. The Company shall
not amend, supplement or modify any of the terms or provisions of the Company
Organizational Document or consent to any amendment, supplement or other
modification of any of the terms or provisions of the Company Organizational
Documents, except as permitted by the Company Organizational Documents.

Section 7. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the second day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 7).

 

5



--------------------------------------------------------------------------------

  If to the Company:    Darkstone, LLC      10877 Wilshire Boulevard, Suite 600
     Los Angeles, CA 90024      Fax No.: (310) 208-7165      E-mail:
dcohrs@rentk.com      Attention: Dan J. Cohrs   with a copy to:    Latham &
Watkins LLP      140 Scott Drive      Menlo Park, CA 94025      Fax No.: (650)
463-2600      E-mail: tony.richmond@lw.com      Attention: Anthony J. Richmond  
If to the Optionee:    c/o GSO Capital Partners LP      [OPTIONEE]      345 Park
Avenue, 31st Floor      New York, NY 10154      Fax No.: (646) 455-4124 and
(646) 455-4138      E-mail: marisa.beeney@gsocap.com and     
              patrick.fleury@gsocap.com      Attention: Marisa Beeney and
Patrick Fleury   with a copy to:    Vinson & Elkins LLP      666 Fifth Avenue  
   26th Floor      New York, NY 10103      Fax No.: (917) 849-5367      E-mail:
mswidler@velaw.com and rseber@velaw.com      Attention: Michael J. Swidler and
Robert Seber

Section 8. Entire Agreement. This Agreement and the Pledge Agreement contain the
entire agreement of the parties to this Agreement with respect to the subject
matter hereof and thereof and supersede all prior negotiations, writings,
understandings and agreements, both written and oral, with respect to such
subject matter.

Section 9. Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except that if the Optionee Transfers (as defined in the Subscription Agreement)
any Shares to any Person in a Transfer permitted by Section 4.2 of the
Subscription Agreement or Transfers any Shares to a Permitted Transferee (as
defined in the Subscription Agreement), such Person or Permitted Transferee, as
applicable, and the Company shall enter into an agreement in form and substance
the same as this Agreement with respect to the Shares so Transferred. Any
attempted transfer or assignment in violation of this Section 9 shall be null
and void ab initio.

Section 10. No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 11. Interpretation; Absence of Presumption.

(a) The Section and other headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.

(b) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and paragraph references are to the
Sections and paragraphs to this Agreement unless otherwise specified; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation” unless otherwise specified; and (iv) the
word “or” shall not be exclusive.

(c) With regard to each and every term and condition of this Agreement and any
and all agreements and instruments subject to the terms hereof, the parties
hereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

Section 12. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The waiver by any party hereto of a
breach of any term or provision hereof shall not be construed as a waiver of any
subsequent breach. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.

Section 13. Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7



--------------------------------------------------------------------------------

Section 14. Specific Performance. The parties hereto agree that irreparable
damage could occur and that the a party may not have any adequate remedy at law
in the event that any of the provisions of this Agreement are not performed in
accordance with their terms or were otherwise breached. Accordingly, each party
shall without the necessity of proving the inadequacy of money damages or
posting a bond be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms, provisions and
covenants contained therein, this being in addition to any other remedy to which
they are entitled at law or in equity.

Section 15. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of New York. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and New
York County, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by mail to such party’s address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

Section 16. Waiver of Jury Trial. Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action; (b) such party has considered the implications of this waiver;
(c) such party makes this waiver voluntarily; and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 16.

Section 17. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall together be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

(Signature pages follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

Darkstone, LLC

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO PUT OPTION AGREEMENT



--------------------------------------------------------------------------------

[GSO]

   

[By:

 

 

  ]    

[Name:]

[Title:

 

 

  ]    

SIGNATURE PAGE TO PUT OPTION AGREEMENT